 1
 2
                                                               JS-6
 3
 4
 5
 6
 7
 8
 9
10
                              UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13
     ANNA MOUNGA-TOKI, an individual,       Case No.: 5:19-cv-00977-CJC-AGR
14
                 Plaintiff,                 Assigned to Hon. Cormac J. Carney
15                                          Courtroom 7C
16         vs.                              ORDER GRANTING THE PARTIES
                                            JOINT STIPULATION FOR
17   LA-Z-BOY, INC., a Michigan             DISMISSAL WITH PREJUDICE
18   Corporation; and DOES 1 through 10,
     inclusive,                             Action Filed: April 12, 2019
19                                          Trial date: June 9, 2020
20               Defendants.

21
22
23
24
25
26
27
28



                          ORDER FOR DISMISSAL WITH PREJUDICE
 1                                           ORDER
 2         In consideration of the Parties’ Stipulation for Dismissal with Prejudice pursuant
 3   to Federal Rule of Civil Procedure 41(a)(1)(A)-(B), and for good cause shown, it is
 4   hereby ordered that the above captioned lawsuit is DISMISSED IN ITS ENTIRETY
 5   WITH PREJUDICE. Each party will bear its own fees and costs.
 6         IT IS SO ORDERED.
 7
 8   Date: January 30, 2020
                                                     _____________________________
 9                                                   HON. CORMAC J. CARNEY
10                                                   UNITED STATES DISTRICT COURT

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
                           ORDER FOR DISMISSAL WITH PREJUDICE
